[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The plaintiff has moved for a summary judgment to recover the purchase price of an oriental rug sold to the defendant. The plaintiff claims that the rug was paid for by a Visa account and that when the Visa bill was received, the Visa account had reaccredited the defendant's account and debited the plaintiff's account so that the plaintiff has not been paid for the rug.
The defendant claims that the bill was paid by Visa and that his account was debited for such an amount and upon being billed by Visa he made payments on the charge as requested. The defendant further claims that the funds for the purchase of the rug had been paid to the plaintiff by Visa and that the plaintiff had subsequently ordered the bank to reaccredit the account of the defendant. The defendant also claims that the plaintiff did not want payment for the rug, but wanted an immediate return of the rug.
While it does not appear that the defendant will be able to retain the rug and not make payment therefore, questions of fact do exist as to what charges the defendant may have paid to Citybank, and nature of the actions taken by the bank as well as the reasons therefor.
Accordingly, the parties are left further discovery prior to determination of the matter by summary judgment and the Motion For Summary Judgment is accordingly denied.
RUSH, JUDGE.